 


DUCOMMUN INCORPORATED


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT




This performance restricted stock unit agreement is made as of January 23, 2017
(the “Effective Date”), between Ducommun Incorporated, a Delaware corporation
(the “Corporation”), and Stephen G. Oswald (“Award Holder”).
R E C I T A L S
This restricted stock unit agreement is pursuant to the 2013 Stock Incentive
Plan (the “Plan”).
A G R E E M E N T S
1.Grant. The Corporation hereby grants to the Award Holder an award (the
“Award”) of 80,000 performance restricted stock units (the “Restricted Stock
Units”), subject to certain adjustments as described herein. Each restricted
stock unit represents the right to receive one share of Common Stock, subject to
the conditions set forth in this restricted stock unit agreement and the Plan.
2.Definitions. Unless the context clearly indicates otherwise, and subject to
the terms and conditions of the Plan as the same may be amended from time to
time, the following terms, when used in this restricted stock unit agreement,
shall have the meanings set forth in this Section 2.
“Common Stock” shall mean the Common Stock, $.01 par value, of the Corporation
or such other class of shares or other securities as may be applicable pursuant
to the provisions of Section 7 of this restricted stock unit agreement.
“Subsidiary” shall mean a corporation or other form of business entity more than
50% of the voting shares of which is owned or controlled, directly or
indirectly, by the Corporation and which is designated by the Committee for
participation in the Plan by the key employees thereof.
“Committee” shall mean the Compensation Committee of the Board of Directors of
the Corporation, or if there is no such committee acting, the Board of Directors
of the Corporation.
“Starting Price” shall mean $28.14.
“Future Price” shall mean the average of the closing price of the Common Stock
of the Corporation on the New York Stock Exchange for a period of thirty (30)
consecutive trading days.


3.    Vesting. Provided that the Award Holder has remained in the employ of the
Corporation and/or its Subsidiaries throughout the period from the Effective
Date until the vesting of the Restricted Stock Units:


(a) One-third of the Restricted Stock Units shall vest when the Future Price
exceeds 150% of the Starting Price (the “First Vesting Date”),


(b) One-third of the Restricted Stock Units shall vest when the Future Price
exceeds 200% of the Starting Price (the “Second Vesting Date”), and


(c) One-third of the Restricted Stock Units shall vest when the Future Price
exceeds 250% of the Starting Price (the “Third Vesting Date”).


The First Vesting Date, the Second Vesting Date and the Third Vesting Date are
each the “Vesting Date” for the Restricted Stock Units that vest on such date.
Restricted Stock Units that have vested and are no longer subject to a
substantial risk of forfeiture are referred to herein as “Vested Units.”
Restricted Stock Units that are not vested and remain subject to a substantial
risk of forfeiture are referred to herein as “Unvested Units.”


4.     Settlement of Vested Units. Upon the vesting of all or a portion of the
Award, one share of Common Stock shall be issuable for each Vested Unit (the
“RSU Shares”). Thereafter, the Corporation will transfer such RSU Shares to the
Award Holder upon the satisfaction of any required tax withholding obligations,
securities law registration or other requirements, and applicable stock exchange
listing. No fractional shares shall be issued with respect to the Award. The
Award Holder shall not acquire or have any rights as a shareholder of the
Corporation by virtue of this restricted stock unit agreement (or the Award
evidenced hereby) until the certificates representing shares of Common Stock
issuable pursuant to this Award are actually issued and delivered to the Award
Holder in accordance with the terms of the Plan and this restricted stock unit
agreement.
5.    Termination. If the Award Holder’s employment with the Corporation or a
Subsidiary terminates at any time for any reason prior to the Vesting Date,
except as provided in this Section 5 or as determined by the Committee in its
sole and absolute discretion, the Unvested Units will be forfeited and cancelled
and surrendered to the Corporation without payment of any consideration,
effective on the date of the Award Holder’s termination of employment. Upon the
termination of the Award Holder’s employment with the Corporation or a
Subsidiary as a result of death or “permanent disability” (as defined herein)
the Restricted Stock Units shall become fully vested on the date of such death
or “permanent disability”. As used herein, the term “permanent disability” shall
mean the date on which the Award Holder has not worked or been able to work due
to physical or mental incapacity for a period of one hundred eighty (180)
consecutive days.
6.    Adjustments
(a) If the outstanding shares of Common Stock of the Corporation are increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities of the Corporation through recapitalization (other than the
conversion of convertible securities according to their terms),
reclassification, stock dividend, stock split or reverse stock split, an
appropriate and proportionate adjustment shall be made, or if the Corporation
shall spin-off, spin-out or otherwise distribute assets with respect to the
outstanding shares of Common Stock of the Corporation, an appropriate and
proportionate adjustment shall be made, in the number of restricted stock units
subject to this Award.
(b) In the event of the dissolution or liquidation of the Corporation, or upon
any merger, consolidation or reorganization of the Corporation with any other
corporations or entities as a result of which the Corporation is not the
surviving corporation, or upon the sale of all or substantially all of the
assets of the Corporation or the acquisition of more than 80% of the stock of
the Corporation by another corporation or entity, there shall be substituted for
each of the shares of Common Stock then subject to this Award the number and
kind of shares of stock, securities or other assets which would have been
issuable or payable in respect of or in exchange for such Common Stock then
subject to the Award, as if the Award Holder had been the owner of such shares
as of the transaction date. Any securities so substituted shall be subject to
similar successive adjustments.
7.    No Right to Continued Employment. Nothing in the Plan, in this restricted
stock unit agreement or in any other instrument executed pursuant thereto shall
confer upon the Award Holder any right to continue in the employ of the
Corporation or any Subsidiary of the Corporation or shall interfere in any way
with the right of the Corporation or any such Subsidiary to at any time
terminate the employment of the Award Holder with or without cause.
8.    Legal Requirements. No shares issuable under this Award shall be issued or
delivered unless and until, in the opinion of counsel for the Corporation, all
applicable requirements of federal and state law and of the Securities and
Exchange Commission pertaining to the issuance and sale of such shares and any
applicable listing requirements of any national securities exchange on which
shares of the same class are then listed, shall have been fully complied with.
In connection with any such issuance or transfer, the person acquiring the
shares shall, if requested by the Corporation, give assurances satisfactory to
counsel to the Corporation in respect of such matters as the Corporation or any
Subsidiary of the Corporation may deem desirable to assure compliance with all
applicable legal requirements.
9.    No Rights as a Shareholder. Neither the Award Holder nor any beneficiary
or other person claiming under or through the Award Holder shall have any right,
title or interest in or to any shares of Common Stock allocated or reserved for
the purpose of the Plan or subject to this Agreement except as to such shares of
Common Stock, if any, as shall have been issued or transferred to such person.
10.    Withholding. The Corporation or any Subsidiary of the Corporation may
make such provisions as it may deem appropriate for the withholding of any taxes
which the Corporation or such Subsidiary determines it is required to withhold
in connection with this restricted stock unit agreement and the transactions
contemplated hereby, and the Corporation or any such Subsidiary may require the
Award Holder to pay to the Corporation or such Subsidiary in cash any amount or
amounts which may be required to be paid as withheld taxes in connection with
any issuance of Common Stock pursuant to this Award or any other transaction
contemplated hereby as a condition to the issuance of shares of the Common
Stock, provided, however, that any amount withheld for taxes in connection with
this Award may, at the election of the Award Holder, be paid with previously
issued shares of Common Stock or the deduction of shares of Common Stock to be
issued in connection with this Award.
11.    No Assignments. Neither this restricted stock unit agreement, nor this
Award nor any other rights and privileges granted hereby shall be transferred,
assigned, pledged or hypothecated in any way, whether by operation of law of
descent and distribution. Upon any attempt to so transfer, assign, pledge,
hypothecate or otherwise dispose of this restricted stock unit agreement, this
Award or any other right or privilege granted hereby contrary to the provisions
hereof, this restricted stock unit agreement, this Award and all of such rights
and privileges shall immediately become null and void.
12.    Other Programs. Nothing contained in this restricted stock unit agreement
shall affect the right of the Award Holder to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance, profit-sharing or other employee benefit plan or program of
the Corporation or of any Subsidiary of the Corporation.
13.    The Plan. The Award hereby granted is subject to, and the Corporation and
Award Holder agree to be bound by all of the terms and conditions of the Plan as
the same may be amended from time to time in accordance with the terms thereof,
but no such amendment may adversely affect the Award Holder’s rights under this
restricted stock unit agreement. Award Holder acknowledges receipt of a complete
copy of the Plan.
14.    Committee Authority. All questions arising under the Plan or under this
restricted stock unit agreement shall be decided by the Committee in its total
and absolute discretion. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this restricted stock unit
agreement, all of which shall be binding upon the Award Holder to the maximum
extent permitted by the Plan.
15.    Consideration. The consideration for the rights and benefits conferred on
Award Holder by this Award are the services rendered by the Award Holder after
and not before the grant of this Award.
16.    Applicable Law. This Award has been granted as of the effective date set
forth above at Los Angeles, California, and the interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
California.


DUCOMMUN INCORPORATED




By: /s/ Douglas L. Groves____________________________________
Chief Financial Officer






By: /s/ James S. Heiser____________________________________
Secretary        






/s/ Stephen G. Oswald__________________
Award Holder


1

